           Case 3:21-cv-00346-BAJ-SDJ          Document 9        08/13/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

Federal Election Commission                                                     CIVIL

VERSUS                                                                    21-346-BAJ-SDJ

Defend Louisiana PAC et al


                               CLERK’S ENTRY OF DEFAULT



         Service having been executed on Defendants, Defend Louisiana PAC and Taylor

Townsend on July 13th , 2021, and no answer, claim or other responsive pleadings having been

filed;


         IT IS ORDERED the Plaintiff’s Motion for Entry of Default against, Defendants, Defend

Louisiana PAC and Taylor Townsend be and is hereby GRANTED.


         Baton Rouge, Louisiana, this 13th day of August 2021.


                                                    MICHAEL L. MCCONNELL
                                                    CLERK OF COURT



                                                          S
                                                    BY: _______________________
                                                    Deputy Clerk




cc: Defend Louisiana PAC
P.O. Box44313
Baton Rouge, LA 70804

Taylor Townsend
320 St. Dennis Street
Natichitoches, LA 71457
